Citation Nr: 0844664	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  05-36 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to October 8, 2004 for 
the grant of a 100 percent rating for Post Traumatic Stress 
Disorder (PTSD) or a Total Disability based on Individual 
Unemployability (TDIU) due to service connected disability.



ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel









INTRODUCTION

The veteran had active duty service from April 1972 to April 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). It was previously before the Board in a January 2008 
remand to associate outstanding Social Security 
Administration and VA treatment records. Such development has 
been completed and the case is ready for appellate review. 


FINDING OF FACT

It is not factually ascertainable that the veteran's PTSD 
increased in severity to warrant a disability rating in 
excess of 50 percent prior to October 8, 2004.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 50 percent for PTSD prior to October 8, 2004 have not been 
met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.400(o), 4.7, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in November 2004, 
March 2008, and May 2008. These letters effectively satisfied 
the notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; and (3) 
informing the veteran about the information and evidence he 
was expected to provide. Of note, 38 C.F.R. § 3.159 has been 
revised in part recently. These revisions are effective as of 
May 30, 2008. 73 Fed. Reg. 23,353-23,356 (April 30, 2008). 
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 

The veteran did not receive notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
until a May 2008 letter. Although this notification 
obligation was not met before initial RO decision in February 
2005, the Board finds this timing error non-prejudicial since 
the veteran was afforded an opportunity to respond in light 
of this notice before issuance of the September 2008 
Supplemental Statement of the Case (SSOC). See Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Additionally, for an increased-compensation claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life. Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement. VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation. 

The letters sent to the veteran in do not meet the 
requirements of Vazquez-Flores and are not sufficient as to 
content and timing, creating a presumption of prejudice. 
Nonetheless, such presumption has been overcome for the 
reasons discussed below.  

The veteran was provided with correspondence regarding what 
was needed to support his claim. Specifically, an October 
2005 Statement of the Case provided notice of the rating code 
used to evaluate the veteran's claim. Based on this evidence, 
a reasonable person can be expected to understand from the 
Statement of the Case what was needed to support his 
increased rating claim. The veteran was afforded an 
opportunity to respond in light of this notice before 
subsequent adjudication in the September 2008 Supplemental 
Statement of the Case. 

In sum, the notice deficiencies in this case do not affect 
the essential fairness of the adjudication. Sanders, supra; 
Simmons, supra. Therefore, the presumption of prejudice is 
rebutted. For this reason, no further development is required 
regarding the duty to notify. 

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records and VA treatment records are associated with 
the claims file, including VA treatment records between 
September 2001 and February 2004 at the Philadelphia VA 
Medical Center. The veteran's Social Security Administration 
(SSA) records are not associated with the claims file. A 
March 2008 response from the SSA indicates that they were 
unable to locate any medical records concerning the veteran. 
The veteran was afforded a VA examination for his PTSD 
disability.

The veteran has not made the RO or the Board aware of any 
outstanding evidence that needs to be obtained in order to 
fairly decide his claim. All relevant evidence necessary for 
an equitable disposition of the veteran's appeal has been 
obtained, and the case is ready for appellate review.

Analysis

In a December 2002 RO decision, the RO granted service 
connection for PTSD and assigned a 50 percent rating. By way 
of correspondence received on October 8, 2004, the veteran 
through his representative filed a claim for increased rating 
for service connected PTSD and individual unemployability 
(TDIU) based on service connected disability. The RO granted 
a rating of 100 percent effective October 8, 2004 for the 
veteran's service connected PTSD and determined as a result 
of the 100 percent rating for PTSD the TDIU claim was moot.  

For increased rating claims, if an increase in disability 
occurred within one year prior to the date of claim, the 
increase is effective as of the date the increase was 
"factually ascertainable." If the increase occurred more than 
one year prior to the claim, the increase is effective the 
date of claim. If the increase occurred after the date of 
claim, the effective date is the date of increase. 38 
U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. § 3.400(o); VAOPGCPREC 12-98 (1998). In 
making this determination, the Board must consider all of the 
evidence, including that received prior to previous final 
decisions. Hazan v. Gober, 10 Vet. App. 511 (1997). Since the 
veteran filed his claim on October 8, 2004, the earliest 
possible effective date is October 8, 2003. An earlier date 
between October 8, 2003 and October 8, 2004 only applies if 
the evidence at that time supports an increased rating for 
PTSD.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4. The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).

A claim for a higher rating when placed in appellate status 
by disagreement with the original or initial rating award 
(service connection having been allowed, but not yet 
ultimately resolved), remains an "original claim" and is not 
a new claim for an increased rating. See Fenderson v. West, 
12 Vet. App. 119 (1999). In such cases, separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known as 
"staged" ratings. Id. at 126.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present. 38 C.F.R. § 4.2 
(2008).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law. Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994). Evaluation of disabilities based 
upon manifestations not resulting from service- connected 
disease or injury and the pyramiding of ratings for the same 
disability under various diagnoses is prohibited. 38 C.F.R. § 
4.14 (2008).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 4.3 (2008).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination. 
38 C.F.R. § 4.126(a) (2008). When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment. 38 C.F.R. § 4.126(b).



The following General Rating Formula for Mental Disorders is 
used in evaluating the veteran's disorder:

100 percent - Total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own 
name.

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships.

50 percent - Occupational and social impairment with 
reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining 
effective work and social relationships 

38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

VA treatment records, dated September 30, 2004, show the 
veteran reporting the following PTSD symptoms: intrusive 
recollections of was experiences, sleep disturbances, 
detachment, isolation, nightmares, irritability, excessive 
anger, troubled relationships, anxiety, depression, and 
guilt. A September 7, 2004 treatment note shows that the 
veteran reported doing "okay" but experienced more trouble 
sleeping. He enjoying spending time with his grandchildren, 
but remained fairly isolated otherwise. 

VA treatment records from August 31, 2004 show that the 
veteran had a depressed mood with an occasional suicidal 
ideation and increased intrusive experiences. He also 
complained of recurrent headaches.   

The veteran underwent a January 2005 VA examination. The 
veteran reported experiencing the following symptoms: intense 
nightmares about twice a week, more frequent Vietnam 
flashbacks, dissociative episodes, fear, and social isolation 
among other symptoms. The examiner commented that the 
veteran's PTSD symptoms had worsened during the previous 18 
months. Upon mental status examination, the examiner noted 
memory and attention difficulties. She noted the veteran's 
mood to be depressed and anxious. The veteran affirmed 
sensing auditory hallucinations and having suicide ideations 
without a plan. However, his thought process was coherent and 
goal directed. The examiner diagnosed PTSD; chronic, severe 
with psychotic features.  

The Board finds that the medical evidence does not show that 
it is factually ascertainable that the veteran's service 
connected PTSD warranted a rating in excess of 50 percent 
prior to October 8, 2004. Although August 31, 2004 VA 
treatment records reflect that the veteran had suicidal 
ideation, there is no evidence of obsessional rituals, 
intermittently illogical, obscure, or irrelevant speech; 
near- continuous panic or depression affecting the ability to 
function independently; or  appropriately and effectively 
impaired impulse control (such as unprovoked irritability 
with periods of violence) among other symptoms to warrant a 
rating in excess of 50 percent. 

A September 7, 2004 VA treatment note showed the veteran 
describing himself as "doing okay" except for increased 
trouble sleeping. He reported his mood to be fairly stable 
and stated that he enjoyed spending time with his 
grandchildren despite remaining fairly isolated otherwise. 
The January 2005 VA examination report reflected an increase 
in severity of symptoms during the previous 18 months, but 
does not provide specific timeframe as to an increased in 
severity of symptoms occurred. In sum, it is not factually 
ascertainable that the veteran's PTSD disability warranted a 
rating in excess of 50 percent prior to October 8, 2004.  

Regarding the veteran's TDIU claim, TDIU eligibility requires 
one service connected disability rated at 60 percent or more. 
38 C.F.R. § 4.16. Prior to October 8, 2004 the veteran's PTSD 
was rated as 50 percent disabling, and he does not have any 
other compensable service connected disabilities. Thus, he is 
not eligible for TDIU prior to October 8, 2004.


ORDER

An effective date prior to October 8, 2004 for a rating in 
excess of 50 percent for service connected PTSD is denied.  




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


